 

Exhibit 10.26

 

CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT

 

This SETTLEMENT AND LICENSE AGREEMENT (the “Agreement”) is by and between NNPT,
LLC, a Texas limited liability corporation, and SPHERIX INCORPORATED, as
Delaware corporation (collectively “Licensor”), and HUAWEI TECHNOLOGIES CO.,
LTD.; a Chinese company with major business address at Huawei Industrial Base,
Bantian, Longgang District, Shenzhen 518129 P.R. China (hereinafter referred as
“Huawei”) on behalf of itself and all Licensees (each a “Party” and both
collectively “Parties”). This Agreement is effective as of September 16, 2015
(“Effective Date”).

 

RECITALS

 

A.           Licensor has filed a lawsuit in the case of NNPT, LLC. v. Huawei
Investment & Holding Co., Ltd.; Huawei Technologies Co., Ltd.; Huawei Device
(Hong Kong) Co., Ltd.; Huawei Device USA Inc.; Huawei Technologies USA Inc.;
Huawei Technologies Cooperatif U.A. and Futurewei Technologies, Inc.
(collectively “Licensee”), in the United States District Court for the Eastern
District of Texas (Case No. 2:14-cv-677-JRG-RSP) (hereinafter, “the Litigation”)
asserting infringement of United States Letters Patents Nos. 6,578,086;
6,130,877; 6,697,325; 7,664,123; and 8,607,323; and Licensee has denied all
claims in Licensor’s complaint.

 

B.           Neither the fact of a Party’s entry into this Agreement nor the
terms hereof nor any acts undertaken pursuant hereto shall constitute an
admission or concession regarding liability or the validity of any claim or
defense in the Litigation.

 

C.           Subject to the terms and conditions set forth in this Agreement,
the Parties mutually desire to settle the Litigation and enter into this
Agreement to resolve their dispute.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the representations, warranties and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound hereby, agree as follows:

  

1.           Definitions

 

“Affiliate” means any Entity on or after the Effective Date directly or
indirectly controlling, controlled by or under common control with a Party,
whether through the ownership of securities, ownership interest, as a result of
contract or otherwise, it being understood that the ownership of securities or
other instruments representing fifty percent (50%) or more of the outstanding
voting power of a particular Entity shall conclusively constitute control for
purposes of this definition.

 

“Entity” means any individual, company (whether general or limited), limited
liability company, corporation, trust, estate, association, nominee or other
entity.

 

   

 

 

“Licensed Patents” means: (i) United States Letters Patent Nos. RE40467;
5,970,125; 6,578,086; 6,222,848; 6,130,877; 6,697,325; 6,807,174; 7,397,763;
7,664,123; 7,385,998; and 8,607,323; (ii) any continuations,
continuations-in-part, re-issues, re-examinations, divisionals and foreign
counterparts of the patents listed in (i) of this definition; and (iii) all
patents and applications claiming priority from any of the patents listed in
(i), and/or (ii), or from which priority is claimed.

 

“Licensed Products” means the following products made, sold and/or offered for
sale by Huawei and all reasonable variations thereof, including future
generations: 12700 Series Agile Switches; AR1200; AR150; AR200; AR2200; AR2240;
AR3200; CloudEngine 12800 Series switches; CloudEngine 5800 series switches;
CloudEngine 6800 series switches; CloudEngine 7800 series switches; CloudEngine
8800 series switches; MC850/MC851 Media phone; ME60; NE40E; NE5000E; NE80E;
P&OTN Synergy solution; Quidway S3500; Quidway S3500-EA Series Ethernet
Switches; Quidway S3700; Quidway S5300; Quidway S5700; Quidway S6700; Quidway
S7700; Quidway S9700; S1700; S2700; S5300; S5700; S6700; S7700; S9300; S9700;
VP9630 Multiple control unit; WS6603 Radio Access Controller; AR Common; Data
Center Switch Common; Ethernet Switch Common; S12700; NE40E-X16A; and S3700.

 

2.           Grant of License Rights

 

2.1           Patent License Grant. Licensor and its Affiliates grant to
Licensee and Affiliates a fully paid up, non-exclusive, irrevocable, worldwide
license under the Licensed Patents, without right to sub-license (except to the
extent necessary to have product made by a third party for Licensee and/or its
Affiliates), to make, have made, use, have used, practice, sell, offer for sale,
provide, purchase, license, lease, supply, distribute, export, import or
otherwise dispose of Licensed Products (including finished products, modules,
components, etc.) and services. The Parties acknowledge that the foregoing
license includes, and Licensee and Affiliates shall have, by way of non-limiting
examples, (i) the right to have any Licensed Product designed and/or made by a
third party for Licensee and any Affiliate and (ii) immunity for indirect and
contributory infringement and infringement by inducement of any of the Licensed
Patents. For the avoidance of doubt, the Parties acknowledge that for purposes
of this Agreement “sell” (including, with correlative meanings, “sale,” “sold,”
“resell,” and the like) with respect to a Licensed Product or service includes
the sale, lease, disposition, and other supply of the Licensed Product or
service, and includes past sales. This grant shall be subject to the payment by
Licensee to Licensor of the one-time sum as provided by this Agreement and shall
terminate with the expiration of the last patent to expire of the Licensed
Patents.

 

2.2           Non-Assertion With Respect To Licensed Products. Licensor
irrevocably covenants that it will not bring suit or otherwise assert a claim
against any Licensed Products or services of Licensee, Affiliates, or any of
their respective direct or indirect suppliers, distributors, dealers or other
customers in connection with any Licensed Product that was manufactured, used,
sold, offered for sale, leased, imported or exported by, for, or on behalf of
Licensee and/or its Affiliates at any time. This Non-Assertion (Section 2.2),
the License Grant (Section 2.1), and Release (Section 3.1, et seq.) for the
Licensed Product shall be binding on any subsequent transferee, assignee,
successor in interest of Licensor to another entity. This covenant shall be
subject to the payment by Licensee to Licensor of the one-time sum as provided
in paragraph 3 of this Agreement.

 

 2 

 

 

3.           Releases, Payment, and Dismissal

 

3.1           Licensor Release. Licensor, its Affiliates and its respective
successors and assigns, irrevocably releases, acquits and forever discharges
Licensee, Affiliates and their respective officers, directors, employees,
agents, successors, assigns, representatives, and attorneys, and their
respective distributors, dealers or other customers from any and all claims or
liabilities of any kind and nature, at law, in equity, or otherwise, known and
unknown, suspected and unsuspected, disclosed and undisclosed, relating in any
way to the Licensed Patents, Licensed Products and/or the Litigation.

 

The releases in this Agreement include an express, informed, knowing and
voluntary waiver and relinquishment to the fullest extent permitted by law. In
this connection, the Parties acknowledge that they may have sustained damages,
losses, costs or expenses which are presently unknown and unsuspected and that
such damages, losses, costs or expenses as may have been sustained may give rise
to additional damages, losses, costs or expenses in the future. The Parties
hereto further acknowledge that they have negotiated this Agreement taking into
account presently unsuspected and unknown claims, counterclaims, causes of
action, damages, losses, costs and expenses, and the parties hereto voluntarily
and with full knowledge of its significance, expressly waive and relinquish any
and all rights they may have under any state or federal statute, rule or common
law principle, in law or equity, relating to limitations on general releases.
Specifically, each Party hereby expressly waives any rights it may have under
California Civil Code Section 1542 (or any other comparable law) which provides
that:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

3.2           Payment. In consideration of the covenants, license granted
herein, Licensee agrees to pay to Licensor a non-refundable total amount of
Two-Hundred Ninety-Five Thousand United States Dollars ($295,000.00USD)
(“Settlement Amount”). Licensor shall be responsible for any and all taxes
(except the withholding tax levied by the Chinese government will be paid by the
Licensee), arising from or relating to the settlement amount paid by Licensee to
Licensor hereunder.

 

3.3           Payment Terms. Within thirty (30) days of the Effective Date and
receipt date of a hard copy invoice by Huawei, Licensee will make the payment of
section 3.2, by wire transfer, to the following account:

 

Bank Name: Bank of America, NA Bank Address: 100 West 33rd Street   New York, NY
10001 Account Name: Cozen O'Connor DC IOLTA Account Account No.: 226004430829
ABA Routing No.: 026009593 Swift Code: BOFAUS3N

 

 3 

 

 

3.4           Dismissal.

 

(a)          Within five (5) business days of the Effective Date, Huawei shall
contact the Patent Trial and Appeal Board of the United States Patent and
Trademark Office (the “Board”) to request authorization to file a motion to
terminate the pending IPR petitions pending in Case No. IPR2015-01382 and Case
No. IPR2015-01390 (“the Petitions”). After receiving the Board’s authorization
to file a motion to terminate the Petitions, Huawei shall submit a motion to
terminate, within five (5) business days or sooner if required by the Board.
Huawei, and if necessary, Licensor, shall further file a copy of this Agreement,
pursuant to 35 U.S.C. § 317 and 37 C.F.R. § 42.74 and must request that this
Agreement be treated as business confidential information to be kept separate
from the files of the involved patent pursuant to 35 U.S.C. § 317(b) and 37
C.F.R. § 42.74(c). Huawei shall take all other necessary steps as may be
required to terminate the Petitions, and to cooperate in affecting termination
of such proceedings.

 

(b)          Within five (5) business days of confirmed payment by Licensee
under sections 3.2 and 3.3 and completion of the act(s) required under section
3.4(a), the Parties shall cause a stipulated dismissal with prejudice of all
claims and counterclaims to be filed in the Litigation. Before dismissal with
prejudice of all claims and counterclaims filed in the Litigation, the Parties
shall cause a stay of all litigation deadline and reduce the effort into the
Litigation to the minimum extent. The Parties will each bear their own costs,
attorneys’ fees and expenses incurred in connection with the Litigation. The
Parties agree that the settlement of the Litigation is intended solely as a
compromise of disputed claims and defenses. The Stipulation shall be in the form
as set forth in Exhibit A attached hereto.

 

4.           Confidentiality

 

4.1          From and after the Effective Date, neither party shall disclose the
terms of this Agreement or any information not otherwise publically available
with respect to the Litigations except:

 

(a)          that the parties may issue a press release which states: “The
parties have settled the litigation, and Huawei has taken a license.”

 

(b)          with the prior written consent of the other party;

 

(c)          to any governmental body having jurisdiction and specifically
requiring such disclosure;

 

(d)          in response to a valid subpoena or as otherwise may be required by
law;

 

(e)          to a party’s accountants, legal counsel, tax advisors and other
financial, legal and other professional advisors, subject to obligations of
confidentiality and/or privilege at least as stringent as those contained
herein;

 

 4 

 

 

(f)          as required during the course of litigation and subject to
protective order;

 

(g)          with obligations of confidentiality at least as stringent as those
contained herein, to a counterparty in connection with a merger, acquisition,
sale of patents, financing or similar transaction.

 

Notwithstanding the provisions of this Section 5.1, the parties may make
necessary disclosures in connection with the Securities and Exchange Act of
1934, as amended, the Securities Act of 1933, as amended, and any other reports
filed with the Securities and Exchange Commission, or any other filings, reports
or disclosures that may be required under applicable laws or regulations,
provided that no Huawei confidential information will be included in or made
accessible to the public by any such disclosure.

 

5.           Representations and Warranties

 

5.1           Organization and Qualification. Each Party represents and warrants
that it is duly organized and existing in good standing under the laws of the
jurisdiction in which it is organized, is duly qualified and in good standing as
a foreign corporation in every state in which the character of its business
requires such qualifications, and has the power to own its property and to carry
on its business as now being conducted.

 

5.2           Authorized Agreement. Each Party represents and warrants that the
execution and delivery of this Agreement, and the performance of the
transactions contemplated by this Agreement, are within its powers, have been
duly authorized by all necessary corporate action, do not require any consent or
other action by and in respect of or filing with any third party or governmental
body or agency and do not, and will not, contravene, violate or conflict with or
constitute a default under any provision of applicable law, regulation, or
published interpretive guidance or ruling.

 

5.3           Licensor’s Specific Representations and Warranties: Licensor
hereby represents and warrants that: (i) Licensor has not granted licenses to
any other Entity that would restrict rights granted hereunder except as stated
herein; (ii) Licensor does not currently have any Affiliates which own or have
the right to assert infringement of any Licensed Patents; (iii) Licensor owns
the Licensed Patents, and has the right to grant the licenses and make the
covenants and releases with respect to the Licensed Patents of the full scope
set forth herein without payment of any consideration to any third party; (iv)
Licensor has not assigned or otherwise transferred to any third party any rights
to the Licensed Patents that would prevent Licensor from entering into and
performing this Agreement; and (v) Licensor’s grant of the licenses and making
of the covenants and releases provided herein will not cause Licensor to breach
any agreement with any third party or to violate any court orders or laws or
regulations applicable to Licensor.

 

 5 

 

 

5.4           Licensee’s Specific Representations and Warranties: Licensee
agrees and warrants that Licensee will not voluntarily challenge the validity,
enforceability, or patentability of any Licensed Patent, or to seek
re-examination of any Licensed Patent in any court or administrative agency
having jurisdiction to consider the issue. Licensee further agrees and warrants
that it will not intentionally assist others, whether directly or indirectly, in
challenging the validity, enforceability, or patentability of any Licensed
Patent in any court or administrative agency having jurisdiction to consider the
issue.

 

6.           Disclaimer and Limitation of Liability

 

6.1           Disclaimer of Warranties. THE WARRANTIES SET FORTH HEREIN ARE
LIMITED WARRANTIES AND ARE THE ONLY WARRANTIES MADE BY THE RESPECTIVE PARTIES.
EACH PARTY EXPRESSLY DISCLAIMS, AND HEREBY EXPRESSLY WAIVES, ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

6.2           IN ADDITION, NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS, AND
LICENSOR EXPRESSLY DISCLAIMS, ANY WARRANTY OR REPRESENTATION:

 

AS TO THE VALIDITY, ENFORCEABILITY, SCOPE, TERM, OR TERRITORIAL COVERAGE OF ANY
OF THE LICENSED PATENTS; AS TO THE LIKELIHOOD THAT ANY PENDING APPLICATION WILL
ISSUE OR WILL HAVE ANY PARTICULAR SCOPE, OR THAT LICENSOR WILL PROSECUTE ANY
PARTICULAR PENDING APPLICATION OR SEEK ANY PARTICULAR CLAIM; AS TO THE
NON-INFRINGEMENT OF ANY PATENT OF A THIRD PARTY PATENT BY ANY ACTIVITY OF
LICENSEE RELATED TO THE LICENSED PATENTS; AND AS TO THE LIKELIHOOD OF LICENSOR
ENFORCING OR DEFENDING THE LICENSED PATENTS OR THE OUTCOME OF ANY LITIGATION
INVOLVING THE LICENSED PATENTS.

 

6.3           NEITHER PARTY SHALL BE LIABLE FOR LOSS OF PROFITS OR INDIRECT,
SPECIAL, INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY DAMAGES INCURRED BY
THE OTHER PARTY AND ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT. IN NO
EVENT SHALL EITHER PARTY HAVE ANY LIABILITY FOR ANY INDIRECT, INCIDENTAL,
SPECIAL, OR CONSEQUENTIAL DAMAGES, HOWEVER CAUSED AND UNDER ANY THEORY OF
LIABILITY, WHETHER FOR BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE), OR
OTHERWISE, ARISING OUT OF THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO LOSS OF
ANTICIPATED PROFITS, EVEN IF THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES. THESE LIMITATIONS SHALL APPLY NOTWITHSTANDING ANY FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.

 

7.           General

 

7.1           Governing Law and Venue. This Agreement will be interpreted in
accordance with the laws of Delaware, United States of America, without regard
to the conflicts of laws principles thereof.

 

 6 

 

 

7.2           Independent Contractors. Each Party acknowledges and agrees that
it is dealing with the other Party as independent contractors. Nothing contained
in this Agreement will be interpreted as constituting either Party the employee
or agent of the other Party or as conferring upon either Party the power of
authority to bind the other Party in any transaction with third Parties.

 

7.3           Successors, Assigns and Beneficiaries. This Agreement (including
all grants, obligations and provisions herein) shall inure to the benefit of,
and be binding upon, the successors and assigns of all Parties, but no purported
assignment or transfer by Licensee of this Agreement or any part thereof shall
have any force or validity whatsoever, except, unless and until approved in
writing by Licensor. Notwithstanding the foregoing, Licensee may assign this
Agreement (together with all grants, obligations and provisions herein) without
such approval (i) to any third party that acquires all or substantially all of
the assets or business of Licensee or an Affiliate thereof to which this
Agreement relates (whether by merger, stock sale, asset sale or otherwise) or
(ii) to the surviving entity in any merger, stock purchase, asset purchase,
consolidation, equity exchange, or reorganization of their business to which
this Agreement relates, provided that in the case of 7.3(i) or 7.3(ii), the
scope of the license that exists after such an acquisition event is limited to
Licensed Products in existence as of the date of assignment, including future
sales of existing models.

 

7.4           Notices. All legal notices required herein will be in writing
addressed to the respective Parties as set forth below and will either be (i)
personally delivered, (ii) transmitted by postage prepaid certified mail, return
receipt requested, (iii) transmitted by nationally recognized private express
courier, or (iv) sent by facsimile transmission, and will be deemed to have been
given on the date of receipt. Either Party may change its address for purposes
hereof by written notice to the other in accordance with the provisions of this
section.

 

 7 

 

 

If to Licensor:

 

Darrell Dotson

Dotson Law Firm

222 N Fredonia Street

PO Box 3427

Longview, TX 75606

 

With copies to:

 

Barry Golob

Cozen O’Connor

1200 19th Street, NW

Suite 300

Washington DC 20036

 

If to Licensee:

 

Director of IPR Department Huawei Base, Bantian,

Longgang District, Shenzhen

P.R. China, 518129

 

7.5           Force Majeure. Neither Party will be responsible for any failure
to perform its obligations under this Agreement due to acts of God, war, acts of
terrorism, riot, embargoes, acts of civil or military authorities, fire, or
floods.

 

7.6           Bankruptcy. All licenses, covenants and releases granted to
Licensee and its Affiliates under this Agreement are deemed to be, for the
purpose of Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to
intellectual property as defined under Section 101 of the U.S. Bankruptcy Code,
as amended. Licensor and Licensee agree that any Party who is a licensee or
beneficiary of such rights under this Agreement, shall retain and may exercise
all of its rights and elections under the U.S. Bankruptcy Code, as amended. To
the extent that similar protections of its rights are available to Licensee in
foreign jurisdictions, they agree that they shall be entitled to retain and
exercise all such rights.

 

7.7           Waiver. The waiver, express or implied, by either Party of any
breach of this Agreement by the other Party will not waive any subsequent breach
by such Party of the same or a different kind.

 

7.8           Headings. The headings to the sections and exhibits of this
Agreement are included merely for convenience of reference and do not affect the
meaning of the language included therein.

 

7.9           Severability. In the event any provision of this Agreement is held
by a court or other tribunal of competent jurisdiction to be unenforceable, the
other provisions of this Agreement will remain in full force and effect.

 

 8 

 

 

7.10         Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original. For purposes hereof, a
facsimile copy of this Agreement, including the signature pages hereto, will be
deemed to be an original.

 

7.11         Entire Agreement. This Agreement, including the exhibits attached
hereto, constitutes the entire Agreement and understanding between the Parties,
and integrates all prior discussions between the Parties related to its subject
matter. No modification of any of the terms herein will be valid unless in
writing and signed by an authorized representative of each Party.

 

** THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK **

 

 9 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the Effective Date.

 

NNPT, LLC.; SPHERIX INCORPORATED   HUAWEI TECHNOLOGIES CO., LTD.;       By: /s/
Anthony Hayes   By:             Name: Anthony Hayes   Name:             Title:
CEO of Spherix; Pres  of NNPT   Title:             Date: September 18, 2015  
Date:  

 

 





 10 

 